Exhibit 10.1 

[t1702138_img01.jpg]

Exhibit 10.1 THIS LOAN AGREEMENT is made on August 2, 2017 BETWEEN (1) Vertical
Venture Capital Group Limited of Room 2807, 28/F., Paul Y. Centre, 51 Hung To
Road, Kwun Tong, Kowloon, Hong Kong (hereinafter referred to as “the Lender”)
and (2) Moxian Technologies (Shenzhen) Co., Limited of 9/F, Tower A, United
Plaza, No. 5022 Binhe Avenue, Futian District, Shenzhen, China (hereinafter
referred to as “the Borrower”). (hereinafter together referred to as “the
Parties”) 1. RECITALS 1.1 The Lender lent the Borrower the aggregate sum of
RMB6,730,000.00 on July 31, 2017 (“Loan”) in contemplation of and upon prior
agreement to the terms and conditions contained in this Agreement and at the
express request of the Borrower. 1.2 On the same day, the Lender had instructed
Shanghai Shewn Wine Co., Limited (Bank Account No.31050178430000000263) to
deposit the Loan into the Borrowers’ designated bank account. 1.3 In
consideration of the Lender continuing to make the Loan available to the
Borrower, the mutual covenants hereinafter set forth, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereto hereby agree to the terms and conditions set
out in this Agreement. 2. THE LOAN Loan Payment 2.1 The Lender lent the Loan to
the Borrower and the Borrower acknowledges receipt of the same. Repayment of the
Loan 2.2 Unless otherwise agreed by the Parties, the Borrower shall repay the
Loan to the Lender in full without any interest on or before the date which is a
year from the date of this Agreement (“Maturity Date”). 2.3 The Borrower is
entitled to make repayment of the Loan before the Maturity Date. 2.4 The Parties
may by mutual consent in writing extend the Maturity Date.

 

 

[t1702138_img02.jpg]

Interest 2.5 The Loan shall not bear any interest from the date the Loan is made
until paid in full on or before the Maturity Date. 3. EVENTS OF DEFAULT 3.1 The
Loan shall be immediately due and repayable to the Lender by the Borrower from
the date of occurrence of any of the events of default as described below: a. if
the Borrower shall fail to observe or comply with any of the covenants,
conditions, obligations, agreements and stipulations herein contained; b. if the
Borrower shall become bankrupt or enter or seek to enter in any other form of
composition or arrangement with its creditors whether in whole or in part; or c.
a petition is presented for bankruptcy of the Borrower. 4 REPRESENTATIONS,
WARRANTIES AND UNDERTAKING 4.1 The Borrower represents, warrants and undertakes
to the Lender that: (a) it’s a corporation and is not involved in any court and
bankruptcy proceedings as of the date of this Agreement; and (b) this Agreement
constitutes legal, valid and binding obligations which shall be enforceable to
the maximum extent permitted by the law. 5 NO JOINT VENTURE OR PARTNERSHIP 5.1
Nothing in this Agreement shall create a partnership or joint venture between
the Parties hereto and save as expressly provided in this Agreement neither
party shall enter into or have authority to enter into any engagement or make
any representation or warranty on behalf of or pledge the credit of or otherwise
bind or oblige the other party hereto. 6 MISCELLANEOUS 6.1 No waiver,
alteration, variation or addition to this Agreement shall be effective unless
agreed by both Parties in writing or orally. 6.2 All notices, documents,
consents, approvals or other communications (a ‘Notice’) to be given hereunder
shall be in writing and shall be transmitted by registered or recorded delivery
mail or courier or personal delivery to the party being served at the relevant
address for that party shown at the head of this Agreement. Any Notice sent

 

 

[t1702138_img03.jpg]

by mail or courier shall be deemed to have been duly served three working days
after the date of posting or dispatch. 6.3 The headings in this Agreement shall
not affect its interpretation. 6.4 Throughout this Agreement, whenever required
by the context, the use of the singular number shall be construed to include the
plural, and the use of the plural the singular, and the use of any gender shall
include all genders. 6.5 Reference in this Agreement to a clause or Schedule is
to a clause or Schedule of this Agreement. 6.6 If any term or provision in this
Agreement shall be held to be illegal or unenforceable, in whole or in part,
under any enactment or rule of law, such term or provision or part shall to that
extent be deemed not to form part of this Agreement but the validity and
enforceability of the remainder of this Agreement shall not be affected. 6.7 The
waiver or forbearance or failure of a party in insisting in any one or more
instances upon the performance of any provisions of this Agreement shall not be
construed as a waiver or relinquishment of that party’s rights to future
performance of such provision and the other party’s obligations in respect of
such future performance shall continue in full force and effect. 6.8 This
Agreement constitutes the entire agreement between the Parties relating to the
subject matter hereof, and except as stated herein or in the instruments and
documents to be executed and delivered pursuant hereto, contains all the
representations and warranties of the Parties relating to the subject matter
hereof. 6.9 The Borrower hereby acknowledges that he has obtained independent
legal advice on all and every aspect of this Agreement. 6.10 Time shall be of
the essence of this Agreement. 7 APPLICABLE LAW 7.1 This Agreement shall be
governed by and construed in accordance with the laws of the Hong Kong Special
Administrative Region. 7.2 Any disputes arising from this Agreement shall be
determined according to the exclusive jurisdiction of the Hong Kong Courts.

 

 

[t1702138_img04.jpg]

IN WITNESS WHEREOF the parties hereto have signed, sealed, delivered and
executed this Agreement as a Deed of the date first written above. For and on
behalf of Vertical Venture Capital Group Limited The Lender Authorized
Signature(s) The Borrower

 